Citation Nr: 1520869	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to disability ratings higher than 10 percent from December 1, 2008, and 20 percent from March 20, 2012, for left ankle strain and traumatic arthritis, status post avulsion fracture.

2. Entitlement to a temporary total rating for convalescence following left ankle surgery.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). In an October 2009 decision, the RO granted service connection, effective December 1, 2008, for left ankle disability, and assigned a 10 percent disability rating. In a July 2012 decision, the RO increased the rating for left ankle disability to 20 percent, effective March 20, 2012.

Records in the claims file show that the Veteran underwent left ankle surgery in August 2009. He was instructed that he needed to recover from that surgery, and could return to work in October 2009. The Board finds that these records raise the issue of entitlement to a temporary total disability rating for convalescence following surgery. The Board is addressing that issue in the decision below.


FINDINGS OF FACT

1. From December 1, 2008, through August 26, 2009, the left ankle disability produced limitation of motion and other functional impairment consistent with no more than moderate limitation of motion.

2. The Veteran's left ankle disability required surgery on August 27, 2009, and post-surgical convalescence through October 7, 2009.

3. From November 1, 2009, the left ankle disability did not produce ankylosis or functional impairment consistent with ankylosis.


CONCLUSIONS OF LAW

1. From December 1, 2008, through August 26, 2009, the criteria for a disability rating higher than 10 percent for left ankle disability were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2014).

2. The criteria were met for a temporary total rating for convalescence, following left ankle surgery, from August 27, 2009, through October 31, 2009. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30 (2014).

3. From November 1, 2009, the criteria for a disability rating of 20 percent, but no higher, for left ankle disability have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in February 2009 and July 2009, before the initial decision on the issues on appeal. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The VA examination reports are adequate to allow determinations on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Ratings for Left Ankle Disability

The Veteran contends that his left ankle disability warrants ratings higher than the initial 10 percent rating and later 20 percent rating that the RO assigned. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity of house confinement, or the necessity of continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. 

The RO has evaluated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271. Diagnostic Code 5010 provides for rating arthritis based on limitation of motion of the affected joint. Diagnostic Code 5271 is based on limitation of motion of the ankle. Under that code, limitation is rated as 20 percent disabling if marked, and 10 percent if moderate. For rating purposes, the normal range of motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2014). Ratings higher than 20 percent may be assigned if an ankle is in ankylosis, depending upon the position in which the ankle is frozen. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

In VA podiatry treatment in January 2009, the Veteran reported pain in his left foot and both ankles. On VA examination in March 2009, it was noted that he sustained avulsion fracture of his left ankle during service in 2004. He indicated that after the injury he was on modified duties, with more office work. He stated that presently the ankle flared up with pain when exposed to cold. He reported that the ankle was stiff, and made him able to run only about half a mile, only half as much as he had before. He indicated that he had to wear a brace on the ankle any time he ran or played ball. He stated that the ankle rolled or twisted very easily, and frequently felt weak. He reported that the ankle pain was reduced by Motrin. He related that the ankle pain was not incapacitating, and did not prevent him from carrying out his basic activities of daily life. The examiner observed that the Veteran had a normal gait without any assistive device. She found no tenderness or swelling in the left ankle. That ankle had motion to 20 degrees of dorsiflexion and 35 degrees of plantar flexion. Abduction was limited to 0 degrees. After three repetitions of motions, there was no further limitation of motion due to pain, fatigue, weakness, or lack of endurance.

In private podiatry treatment in June 2009, the Veteran reported that his left ankle was painful, and could not be moved up, which caused him pain during activity, especially basketball. The treating podiatrist found that the left ankle had 10 degrees of dorsiflexion with the knee flexed, and 0 degrees with the leg extended. On August 27, 2009, he underwent arthroscopic surgery to address internal derangement and exostosis of the left ankle. The surgery included extensive debridement and resection of the exostosis. The treating podiatrist indicated that he needed six weeks to completely recover from left ankle surgery, and that he could return to work on October 8, 2009. 

In his November 2009 notice of disagreement, the Veteran noted that the VA examination in March 2009 showed limitation of abduction of his left ankle to 0 degrees. He characterized that limitation as severe.

In VA podiatry treatment in February 2010, the Veteran reported that his left foot was numb and had tingling and burning sensations. Left ankle x-rays showed arthritis. The podiatrist's assessment was peripheral neuropathy, bilateral foot pain, and status post left ankle surgery.

On VA examination on March 20, 2012, the examiner noted a history of a fracture and multiple sprains of the Veteran's left ankle. The Veteran reported difficulty running due to limited range of motion in his ankles. He indicated that he regularly wore a brace on his left ankle. That ankle had motion to 20 or more degrees of dorsiflexion, with pain at the end of the range of motion, and to 10 degrees of plantar flexion, with pain at 10 degrees. After three repetitions of the motions, the ranges of motion remained the same. The examiner noted that the left ankle had functional loss due to limited motion, pain on motion, and deformity. The left ankle did not have laxity on testing. It was not in ankylosis. The examiner found that the left ankle disability did not affect the Veteran's ability to work.

In his August 2012 substantive appeal, the Veteran asserted that there was error in the report of the March 2012 examination, in that the examination report did not note the history of left ankle surgery.

On VA examination in February 2015, the Veteran reported that his left ankle sustained sprains easily. He stated that he had intermittent pain in the joint, mostly with weightbearing. He related having morning stiffness and intermittent swelling in that ankle. He reported that he occasionally wore a brace on that ankle. He indicated that presently he was a stay at home dad. He stated that he could not play basketball with his child, could not run, and had difficulty going up and down stairs. He estimated that he was limited to 150 yards of walking before he had to stop due to pain. He reported having flare-ups of worse symptoms about once per month, lasting two to three days. He stated that during flare-ups he could not play golf and he had difficulty driving.

The examiner found evidence of left ankle pain with weightbearing, dorsiflexion, and plantar flexion. There was tenderness on palpation of the ankle. The ankle was limited to 10 degrees of dorsiflexion and 30 degrees of plantar flexion. After three repetitions the range of motion remained the same. The ankle was not in ankylosis. The examiner found that the Veteran's left ankle disability made him unable to engage in work activities that require running, jumping, or weightbearing for more than two consecutive hours.

From December 1, 2008, until the surgery in 2009, the Veteran's left ankle disability produced limitation of motion, but not marked limitation of motion. The limitations on activity due to that ankle disability did not make the overall disability equivalent to marked limitation of motion. He was still able to run short distances and, on examination, the Veteran was shown to retain 20 degrees of dorsiflexion and 35 degrees of plantar flexion.  After three repetitions of motions, there was no further limitation of motion due to pain, fatigue, weakness, or lack of endurance.  This equates to no more than moderate limitation of motion of the Veteran's ankle.  Thus, during that period, the disability did not meet the criteria for a rating higher than 10 percent.

The left knee disability resulted in the August 2009 surgery, which necessitated convalescence for longer than a month. The Board therefore grants a temporary total convalescence rating under 38 C.F.R. § 4.30 for August 27, 2009, through October 31, 2009.

From November 1, 2009, the examination and other evidence showed marked limitation of motion and other functional limitation comparable to marked limitation of motion. The Board finds that, although the Veteran was not examined post-surgery until March 2012, the manifestations shown on that examination will be attributed to the Veteran's disability since the end of his period of convalescence, in the absence of other evidence.  As such, the Board finds that a 20 percent rating should be assigned from November 1, 2009, the day after the end of the Veteran's period of convalescence.  There is no evidence, however, of ankylosis of the left ankle, or of impairment comparable to ankylosis. A rating higher than 20 percent, therefore, is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's left ankle disability has not required frequent hospitalizations. Aside from the period of convalescence following the August 2009 surgery, for which the Veteran has now been properly compensated, the left ankle disability has not markedly interfered with the Veteran's capacity for employment. The left ankle disability has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issues for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has multiple service-connected disabilities and a combined disability rating of 90 percent. The record reflects, however, that since retirement from service he has reported attending college courses, caring for his children, and pursuing business interests. He has not requested a total rating based on unemployability, and the record thus far has not raised the issue of unemployability.


ORDER

From December 1, 2008, through August 26, 2009, a disability rating higher than 10 percent for left ankle strain, arthritis, and fracture residuals is denied.

A temporary total rating for convalescence following left ankle surgery is granted from August 27, 2009, through October 31, 2009, subject to the laws and regulations governing the payment of VA benefits. 

From November 1, 2009, a 20 percent disability rating is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


